Citation Nr: 1453929	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.G. 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a hearing at the RO conducted by the undersigned Veterans Law Judge in June 2013; a copy of the transcript is of record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for his PTSD.  

At the June 2013 hearing, the Veteran indicated that his PTSD had increased in severity since the most recent VA examination that was conducted in January 2011.  Specifically, the Veteran endorsed decreased concentration and memory.  The Board, therefore, finds that a new examination is necessary to determine the current severity of his PTSD.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (April 7, 1995).  

In May 2013, the Veteran indicated that he began receiving Social Security Administration (SSA) benefits.  It was not clear from the Veteran's statement whether the benefits were for age or disability.  On remand, the AOJ should obtain any available records pertinent to a claim for SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to obtain and associate with the record copies of any outstanding VA and private medical records referable to PTSD, to specifically include obtaining any records pertinent to a claim for SSA disability benefits.  

The AOJ should document all attempts to obtain the SSA records and negative responses should also be documented.

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the current severity of his PTSD.  

The claims file and a copy of this Remand should be provided to the examiner for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



